Citation Nr: 1822632	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-07 064A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran had three periods of active duty service:  from July 1994 to July 1998, from October 1999 to October 2003, and from September 2005 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While this appeal was pending, an August 2017 rating decision granted service connection for erectile dysfunction.  Thus, the Board no longer has jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).


FINDING OF FACT

On September 9, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  .  

In September 2017, the Veteran indicated during a phone call with the VA that he "would like to close the appeal."  The Veteran's request and this phone call were reduced to writing in the September 9, 2017 VA Report of General Information.  See VA 21-0820 Form.  

Withdrawal of an appeal is only effective where the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  The Board finds that the withdrawal met the aforementioned where the VA Report of General Contact confirms the Veteran requested "to close the appeal" because he was "happy with the decision."

Importantly, the withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3).  Therefore, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim service connection for pseudofolliculitis barbae is dismissed.





		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


